De Courcy, J.
In January, 1913, E. W. Bowditch, the owner of two tracts of land on Edgehill Road and Hollis Street in Milton, caused a plan to be made dividing the land into thirteen lots and sold and conveyed the same to the defendant and Leroy Morgan. The deed recited, “The granted premises are shown on a plan hereto annexed and herewith to be recorded.” The plan thereby became incorporated in the deed. Kaatz v. Curtis, 215 Mass. 311. In March, 1914, the Morgans, by joint deed with warranty covenants, conveyed to the plaintiffs a lot on the southerly side of Hollis Street and numbered 3 on the plan. In August, 1914, there was conveyed to the defendant the undivided one half interest of Leroy Morgan in five of the lots, — including lot 2, which is contiguous to the lot of the plaintiffs. The plan and all of the deeds were duly recorded.
The deed from Bowditch to the Morgans contained the following restrictions: “The above property is hereby conveyed subject, to the following restrictions, namely: that no buildings other than private residences intended for single families only and the necessary outbuildings shall be erected or placed thereon and no building shall be erected nearer the street in any case than 20 feet with the exception that piazzas, porches and bay windows may extend 8 feet into said 20 foot reservation. Steps appurtenant to any building may project into the reservation so far as is necessary, and no other building or other structure shall be placed nearer than 5 feet to any boundary line.”
*82All the houses so far erected on Hollis Street, including that built by the plaintiffs on lot 3, are single family houses, built in conformity with the restrictions, with the exception of the one on lot 2 recently completed by the defendant. This is a two-family house, and is within five feet of the dividing line between lot 2 and the lot of the plaintiffs. The plaintiffs promptly notified the defendant of their objection to the proposed house, calling attention to the provisions in the Bowditch deed; and in January, 1916, this bill in equity was brought to enforce the restrictions.
The ruling of the trial judge was “that the plaintiff as the owner of one of the lots is a person for whose benefit the restrictions were imposed, and is entitled to a mandatory injunction.” This necessarily implies a finding by the judge that the original owner, Bowditch, imposed the same restrictions on each of the lots (on Hollis Street at least) as part of a general scheme of improvement, and for the benefit of purchasers of the several-lots. In the . absence of the evidence we cannot say that such a finding was unwarranted. The judge had before him not only the terms of the original deed, but the situation and attendant circumstances from which he could infer that Bowditch intended not only to impose on 'each grantee a liability to himself, for the protection of his other adjoining land, but also that there should enure to each purchaser of a lot the benefit of the restrictions, and an equitable right to enforce them against other grantees. Parker v. Nightingale, 6 Allen, 341. Hano v. Bigelow, 155 Mass. 341. Allen v. Barrett, 213 Mass. 36. Ann. Cas. 1913 E 822, note. And the defendant not only had notice that his lot 2 was subject to the restrictions, but he was one of the original grantees, and was charged with the obligation to convey the lots on Hollis Street subject to the restrictions. Riley v. Barron, 227 Mass. 325.
The plaintiffs are entitled to a writ of injunction enjoining-the defendant from maintaining his building in violation of the restrictions set forth in the Bowditch deeds, the terms of the decree to be settled by the Superior Court.

Decree accordingly with costs.